DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24 and 26 are objected to because of the following informalities:  claims 24 and 26 depend from a cancelled claim.  Appropriate correction is required. Check the entire claims for similar issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14-15, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. (US 10,804,255, hereinafter, Agarwal.)
In regard to claims 1 and 29, in fig. 2, Agarwal discloses a bonded structure (in the integrated device 200) comprising:
a first element Die 5 having a first plurality of contact pads 228 on a first surface, the first plurality of contact pads including a first contact pad and a second redundant contact pad spaced apart from one another along the first surface;
a second element Die 4 directly bonded to the first element without an intervening adhesive, the second element having a second plurality of contact pads on a second surface (not numbered), the second plurality of contact pads including a third contact pad and a fourth redundant contact pad spaced apart from one another along the second surface, wherein the first contact pad is disposed opposite to and configured to connect to the third contact pad, and wherein the second contact pad is disposed opposite to and configured to connect to the fourth contact pad; and
circuitry (formed by active elements 204) disposed in at least the first element, the circuitry having a first state in which an electrical signal is transferred to the first contact pad and a second state in which the electrical signal is transferred to the second contact pad. Noted, the signal could mean data or voltage supply to the circuit. The metal element in 212 provide electrical connection to the devices.
Agarwal also shows the pads connect to other devices through TSVs.
Regarding claim 2, Agarwal further comprising second circuitry in the second element, the second circuitry having a first state in which an electrical signal is transferred to the third contact pad and a second state in which the electrical signal is transferred to the fourth contact pad.
Regarding claim 3, wherein the circuitry forms at least a portion of a bidirectional tri-stated interconnect structure. See fig. 6, element 604.
Regarding claim 14, wherein the first plurality of contact pads is directly bonded to the second plurality of contact pads without an intervening adhesive (fig. 2.)
Regarding claim 15, Agarwal further comprising first and second dielectric field regions (or non-conductive region) on the first and second elements, the first and second dielectric field regions directly bonded to one another without an adhesive (fig. 2).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14-15, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAMBINO et al. (US 2018/0219038, hereinafter, Gambino.)
Regarding claims 1 and 29, in fig. 1, Gambino discloses a bonded structure (a semiconductor package with bonding structure, para [0028]) comprising:
a first element 4 (a wafer including digital processor, para [0037]) having a first plurality of contact pads 8 (or bond pads, para [0038]} on a first surface, the first plurality of contact pads including a first contact pad and a second redundant contact pad spaced apart from one another along the first surface;
a second element  6 (also a wafer, para [0037]) directly bonded (directly) to the first element without an intervening adhesive, the second element having a second plurality of contact pads (same as contacts 8) on a second surface, the second plurality of contact pads including a third contact pad and a fourth redundant contact pad spaced apart from one another along the second surface, wherein the first contact pad is disposed opposite to and configured to connect to the third contact pad, and wherein the second contact pad is disposed opposite to and configured to connect to the fourth contact pad; and
circuitry (composed of semiconductor transistors, fig, 1) disposed in at least the first element, the circuitry having a first state in which an electrical signal is transferred to the first contact pad (through the metal as shown in fig. 1) and a second state in which the electrical signal is transferred to the second contact pad.
Gambino also shows the pads connect to other devices through TSVs.
Regarding claim 2, Gambino further comprising second circuitry (transistors, for example, fig. 1) in the second element, the second circuitry having a first state in which an electrical signal is transferred to the third contact pad and a second state in which the electrical signal is transferred to the fourth contact pad.
Regarding claim 14, Gambino discloses wherein the first plurality of contact pads is directly bonded to the second plurality of contact pads without an intervening adhesive (fig. 1.)
Regarding claim 15, further comprising first and second dielectric field regions (insulation regions) on the first and second elements, the first and second dielectric field regions directly bonded to one another without an adhesive (fig. 1.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino as applied to claim 1 above, and further in view of Bertin et al. (US 6,255,899, hereinafter, Bertin.)
Regarding claim 3, Gambino discloses all of the claimed limitations. Gambino’s device also includes digital processors. Gambino, however, does not show all the details of the circuits that are formed in the processors. Nonetheless, a processor usually includes tri-stated structure in order to control the output values, flowing in different directions, for example. It is common in the art. For instance, Bertin, in figs, 3A-3B, discloses an analogous semiconductor device including a micro processor 112. The processor further includes circuits that composed tri-state circuit, in fig. 3B, the output circuits. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to recognize the inclusion of the circuit as taught in order to take the advantage.
Claim(s) 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal as applied to claim 1 above.
Regarding claims 4-5, Agarwal discloses all of the claimed limitations as mentioned above. Agarwal also discloses devices that could be configured/programmed to function as flip-flop devices. Agarwal, however, does not show the connections of the devices as currently claimed. However, it is common and obvious that the flip-flop devices in order to meet certain design configuration especially to the pads in order to receive signals. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to have certain connections of the flip-flop device in order to take the advantage.
Regarding to claim 6, Agarwal further discloses wherein the circuitry comprises a multiplexer (MUX) or demultiplexer (DEMUX) 1112A-1112D (FIG. 11) electrically connected to a first flip- flop, and wherein the MUX or DEMUX, and further comprising a second flip-flop in the second element, the MUX or DEMUX. Agarwal, however, does not clearly show the devices configured to transfer the electrical signal to the second flip-flop along a first path through the first contact pad or along a second path through the second contact pad. Similarly, as discussed in claims 4-6, the connection is easily altered in a circuit in order to meet certain design configuration to achieve certain functions. It is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to have certain configuration of the flip-flop device in order to take the advantage.
Regarding claims 8 and 9, the circuit as disclosed by Agarwal includes multiplexers. A multiplexer comprises transistors that are connected to form NAND, AND, and OR gates. The connection as discussed above is obvious to be altered or configured to meet certain device criteria. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino as applied to claims 1 and 14 above, and further in view of Liu et al. (US 2015/0243611, hereinafter, Liu.)
Regarding claim 16, Gambino discloses all of the claimed limitations as mentioned above, except wherein a void is disposed between at least a portion of the first and third contact pads, and wherein the second and fourth contact pads physically and electrically contact one another. Voids sometimes formed during a process of making a device. Voids might be formed by design or unintentional. Nevertheless, voids also provide advantage in a substrate that has multiplayers. It provides different dielectric constant, for example. For instance, Liu, in fig. 4, discloses an analogous device including first and second contact pads 403 and 503 formed in contact with one another and void 405 formed between the pads (see para [0027].)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to appreciate the teaching in order to take the advantage.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal as applied to claims 1 and 14 above, and further in view of Liu et al. (US 2015/0243611, hereinafter, Liu.)
Regarding claim 16, see above discussion.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal as applied to claim 1 above.
Regarding claim 18, Agarwal discloses all of the claimed limitations as mentioned above. Agarwal also discloses a pitch between the pads, except the exact value as currently claimed. Nonetheless, the dimension in this is considered not to be a critical feature where it is not described in the specification as such. It is also known to one of ordinary skill in the art that the dimension is adjustable during a process of making it in order to meet certain design criteria.
Claim(s) 23-24, 26-27, and 29-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal or Gambino.
In regard to claims 23-24, as mentioned above in claim 1, Agarwal or Gambino discloses the limitations (will not repeat here). Agarwal or Gambino also further discloses TSVs (not numbered, see Gambino’s fig. 1) that connect to the pads. Gambino or Agarwal also further discloses several pads, except the exact relation/ratio as currently claimed. Nevertheless, the numbers of the pads may be adjusted to meet certain connection within the substrate in order to provide proper power to all of the devices. This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to provide the proper number of the pads in order to take the advantage.
Regarding claims 26-27, wherein the first plurality of operational contact pads may be capable of being signal pads. The signal pads are also capable of being power pads or ground pads.
Regarding claim 30, Agarwal further comprising a third element DIE 3 stacked on a second side of the first element opposite to the first side, the third element having a second plurality of contact pads, also, 228, the second plurality of contact pads including a third contact pad and a fourth redundant contact pad spaced apart from one another, wherein the third contact pad is disposed opposite to and configured to connect to the first TSV, and wherein the fourth contact pad is disposed opposite to and configured to connect to the second TSV (see fig. 2.)
Regarding claim 31, wherein the circuitry is disposed in the first and/or third element; the first state transfers the electrical signal along the first contact pad, the first TSV and the third contact pad; and the second state transfers the electrical signal along the second contact pad, the second TSV and the fourth contact pad.
Regarding claim 33, Agarwal or Gambino further discloses wherein the first element is directly bonded to the second element without an intervening adhesive (see Agarwal’s fig. 2.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814